Appeal Ordered Withdrawn and Opinion issued January 25, 2000




                                             In The
                                   <!tnurt nf Appeuln
                        1Jiift}f 11lintri.ct nf IDexun ut 11lullun
                                      No. 05-00-001 04-CR


                           TIMOTHY MARK COUCH, Appellant

                                               v.
                                 STATE OF TEXAS, Appellee


                            On Appeal from the 15th District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 045685


                               OPINION PER CURIAM
                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. .APP. P. 47
                                 Fifth Court of Appeals
                               Case Attorney Address List
                                                                                Page:   1
                                                                 Date Printed: 01/25/2000

                 Case Number: 05-00-00104-CR     Date Filed: 01/21/2000

Style: Couch, Timothy M.
       v.
       The State of Texas

Trial Judge:
Trial Court Reporter:
Trial Court:          15TH DISTRICT COURT Trial County:      GRAYSON

APP   R. J. Hagood
      ATT 008698500
      Attorney at Law
      23 01 South Eisenhower Parkway
      Denison, TX 75020-7722
      Phone 903/465-0501
      Fax 903/465-4400

STA   Robert T. Jarvis
      ATT 010586500
      Assistant County Attorney
      Grayson County Justice Center
      200 South Crockett
      Sherman, TX 75090
      Phone 903/868-9515
      Fax